         Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

LAVATEC LAUNDRY TECHNOLOGY,           )
GMBH,                                 )
                                      )
                           Plaintiff, )              CIVIL ACTION NO. 3:18-cv-02108 (SRU)
                                      )
               v.                     )
                                      )
MAXI-PRESS ELASTOMERIC, INC., et al., )
                                      )
                        Defendants. )                October 24, 2019



             DEFENDANTS MAXI-PRESS ELASTOMERIC, INC.,
           REINER SCHMELCHER AND HECTOR ALEJANDRO’S
     AMENDED ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS


       Defendants Maxi-Press Elastomeric, Inc. (“Maxi-Press”), Reiner Schmelcher (“Mr.

Schmelcher”) and Hector Alejandro (“Mr. Alejandro”) (collectively “Defendants”), by and

through their undersigned counsel, hereby respectfully submit the following Amended Answer,

Affirmative Defenses and Counterclaims to the Complaint dated December 21, 2018

(“Complaint”) filed by the Plaintiff, Lavatec Laundry Technology, GmbH (“Plaintiff” or

“Lavatec”). Defendants’ Counterclaims raise violation of CUTPA, C.G.S. § 42-110b(a) et seq.,

common law unfair trade practices, interference with contract, interference with a business

expectancy and slander. To the extent any allegation in the Complaint is not specifically

addressed herein, it is denied.

                                            COMPLAINT

       I.      NATURE OF THE ACTION

            1. Defendants lack information or knowledge sufficient to admit or deny Paragraph

1 and therefore deny the same.
         Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 2 of 20



             2. Defendants lack information or knowledge sufficient to admit or deny Paragraph

2 and therefore deny the same.

             3. Defendants lack information or knowledge sufficient to admit or deny Paragraph

3 and therefore deny the same.

             4. Defendants lack information or knowledge sufficient to admit or deny Paragraph

4 and therefore deny the same.

             5. Defendants lack information or knowledge sufficient to admit or deny Paragraph

5 and therefore deny the same.

             6. Defendants admit Paragraph 6 to the extent it states that Plaintiff has initiated the

present action against Defendants and others. Defendants deny the remainder of Paragraph 6 to

the extent it asserts allegations against Defendants.

             7. Defendants admit Paragraph 7 to the extent it states that Plaintiff has initiated the

present action against Defendants and others. Defendants deny the remainder of Paragraph 7 to

the extent it asserts allegations against Defendants.

             8. Defendants admit Paragraph 8 to the extent it states that Plaintiff has initiated the

present action against Defendants and others. Defendants deny the remainder of Paragraph 8 to

the extent it asserts allegations against Defendants.

       II.      PARTIES

       9.       Defendants lack information or knowledge sufficient to admit or deny Paragraph

9 and therefore deny the same.

       10.      Paragraph 10 is admitted.

       11.      Paragraph 11 is admitted.

       12.      Paragraph 12 is admitted.



                                                   2
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 3 of 20



       13.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

13 and therefore deny the same.

       14.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

14 and therefore deny the same.

       15.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

15 and therefore deny the same.

       16.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

16 and therefore deny the same.

       17.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

17 and therefore deny the same.

       III.   VENUE AND JURISDICTION

       18.    Paragraph 18 does not contain allegations against Defendants.

       19.    Paragraph 19 does not contain allegations against Defendants.

       20.    Paragraph 20 does not contain allegations against Defendants.

       21.    Paragraph 21 does not contain allegations against Defendants.

       22.    Paragraph 22 does not contain allegations against Defendants.

       IV.    FACTUAL BACKGROUND

       a.     The Plaintiff’s Trademark

       23.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

23 and therefore deny the same.

       24.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

24 and therefore deny the same.

       25.    Paragraph 25 is admitted.



                                              3
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 4 of 20



       26.    Paragraph 26 is admitted.

       27.    Paragraph 27 is admitted.

       28.    Paragraph 28 is admitted.

       29.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

29 and therefore deny the same.

       30.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

30 and therefore deny the same.

       31.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

31 and therefore deny the same.

       b.     The Infringement Action and the Aborted Settlement

       32.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

32 and therefore deny the same.

       33.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

33 and therefore deny the same.

       34.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

34 and therefore deny the same.

       35.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

35 and therefore deny the same.

       36.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

36 and therefore deny the same.

       37.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

37 and therefore deny the same.




                                             4
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 5 of 20



       38.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

38 and therefore deny the same.

       39.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

39 and therefore deny the same.

       40.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

40 and therefore deny the same.

       41.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

41 and therefore deny the same.

       42.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

42 and therefore deny the same.

       c.     Voss Fraudulently Transferred its Business & Assets to Maxi-Press

       43.    Paragraph 43 is admitted to the extent it states that Defendants had contact with

principals in Germany in the summer of 2016 regarding forming a new Maxi-Press entity. The

remainder of Paragraph 43 is denied.

       44.    Paragraph 44 is admitted regarding the opening of bank accounts and that Mr.

Schmelcher and Mr. Alejandro are employees. The remainder of Paragraph 44 is denied.

       45.    Paragraph 45 is admitted to the extent it states that Mr. Schmelcher and Mr.

Alejandro were employees, but denies that Mr. Schmelcher was involved in sales and that Mr.

Schmelcher and Mr. Alejandro were the “sole” employees.

       46.    Paragraph 46 is admitted to the extent it states that Philippe D’heygere, his wife

Silvie D’heygere, Willem Goudkuil and his nephew, Ronald van Delden travelled to Connecticut

in or around December 2016 to meet with Mr. Schmelcher and Mr. Alejandro. The remainder of

Paragraph 46 is denied.



                                              5
           Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 6 of 20



          47.   Paragraph 47 is admitted.

          48.   Paragraph 48 is denied.

          49.   Paragraph 49 is admitted.

          50.   Paragraph 50 is denied.

          51.   Paragraph 51 is admitted.

          52.   Paragraph 52 is admitted to the extent it states that Voss entered into an Asset

Purchase Agreement with Maxi-Press. Defendants lack information or knowledge sufficient to

admit or deny the referenced court scheduling date and therefore deny the same.

          53.   Defendants state that Paragraph 53 refers to a legal document that speaks for

itself.

          54.   Defendants state that Paragraph 54 refers to a legal document that speaks for

itself.

          55.   Paragraph 55 is denied.

          56.   Paragraph 56 is denied.

          57.   Paragraph 57 is admitted to the extent that it states that Mr. Schmelcher and Mr.

Alejandro had access to the Voss warehouse. The remainder of paragraph 57 is denied.

          58.   Paragraph 58 is admitted, but denied to the extent it states and/or implies that

actions were exclusive to Voss vendors.

          59.   Paragraph 59 is admitted to the extent it states that Defendants shipped a spare

part to a customer, but denied to the extent that it states/implies that Defendants honored a

warranty for Voss.

          60.   Defendants lack information or knowledge sufficient to admit or deny Paragraph

60 and therefore deny the same.



                                                6
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 7 of 20



       61.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

61 and therefore deny the same.

       62.    Paragraph 62 refers to a legal document that speaks for itself.

       63.    Defendants admit that the closing for the Asset Purchase Agreement was

scheduled for March 14, 2017. Defendants lack information or knowledge sufficient to admit or

deny the referenced court scheduling date and therefore deny the same.

       64.    Defendants admit that $250,000 was wired to Voss on March 14, 2017.

       65.    Paragraph 65 is denied.

       66.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

66 and therefore deny the same.

       67.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

67 and therefore deny the same.

       68.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

68 and therefore deny the same.

       69.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

69 and therefore deny the same.

       70.    Paragraph 70 is admitted.

       71.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

71 and therefore deny the same.

       72.    Paragraph 72 is admitted.

       73.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

73 and therefore deny the same.




                                                7
         Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 8 of 20



       d.      The Judgment & Voss’ Continued Efforts to Evade Payment

       74.     Defendants lack information or knowledge sufficient to admit or deny the

referenced court scheduling date and therefore deny the same. To the extent Paragraph 74 refers

to a public record, said record speaks for itself.

       75.     Paragraph 75 is admitted.

       76.     Defendants lack information or knowledge sufficient to admit or deny Paragraph

76 and therefore deny the same.

       77.     Defendants lack information or knowledge sufficient to admit or deny the

referenced court scheduling date and therefore deny the same.

       78.     Defendants lack information or knowledge sufficient to admit or deny Paragraph

78 and therefore deny the same.

       e.      The Maxi-Press Defendants Are Unlawfully Using the LAVATEC Mark

       79.     Paragraph 79 is denied.

       80.     Paragraph 80 is denied.

       81.     Paragraph 81 is denied.

       82.     Paragraph 82 is denied.

       83.     Paragraph 83 is denied.

       84.     Paragraph 84 is denied.

       85.     Paragraph 85 refers to a document that speaks for itself.

       86.     Paragraph 86 is denied.

       87.     Paragraph 87 is denied.

       88.     Paragraph 88 is denied.

       89.     Paragraph 89 is denied.



                                                     8
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 9 of 20




       f.      Mr. Alejandro Has Knowingly Authorized, Directed, and/or Participated in
               Maxi-Press’ Trademark Infringement

       90.     Paragraph 90 is admitted.

       91.     Paragraph 91 is admitted.

       92.     Paragraph 92 is denied.

       93.     Paragraph 93 is admitted.

       94.     Paragraph 94 is denied.

       95.     Paragraph 95 is admitted.

       96.     Paragraph 96 is denied.

       97.     Paragraph 97 is denied.

       98.     Paragraph 98 is admitted.

       99.     Paragraph 99 is denied.

       100.    Paragraph 100 is denied.

       101.    Paragraph 101 is denied to the extent it directs allegations against Mr. Alejandro.

To the extent Paragraph 101 recites legal case law, such authority speaks for itself and requires

no response.



       g.      Mr. Schmelcher Has Knowingly Authorized, Directed, and/or Participated in
               Maxi-Press’ Trademark Infringement

       102.    Paragraph 102 is admitted.

       103.    Paragraph 103 is admitted.

       104.    Paragraph 104 is admitted.

       105.    Paragraph 105 is admitted.

       106.    Mr. Schmelcher admits that he became aware of the Ruling and Order but not

                                                9
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 10 of 20



until on or after January 18, 2018.

        107.   Paragraph 107 is admitted.

        108.   Paragraph 108 is admitted to the extent that it asserts that Mr. Schmelcher was

involved in purchasing assets from Voss, but denies that the purchase infringed on the Lavatec

mark.

        109.   Paragraph 109 is denied.

        110.   Paragraph 110 is admitted.

        111.   Paragraph 111 is denied.

        112.   Paragraph 112 is denied.

        113.   Paragraph 113 is admitted to the extent it asserts that Plaintiff sent a cease and

desist letter on May 22, 2018, the content of which speaks for itself.

        114.   Paragraph 114 is admitted.

        115.   Paragraph 115 is admitted to the extent it asserts that a disclaimer was added to

the Maxi-Press websites, but denies the remainder of the allegations.

        116.   Paragraph 116 is denied.

        117.   Paragraph 117 is admitted to the extent it asserts that websites include the

language “Make: Lavatec.” The remainder of Paragraph 117 is denied.

        118.   Paragraph 118 is denied to the extent it directs allegations against Mr.

Schmelcher. To the extent Paragraph 118 recites legal case law, such authority speaks for itself

and requires no response.

                                  FIRST CAUSE OF ACTION
                                      Successor Liability
                                      (as to Maxi-Press)

        119.   Defendants repeat and reassert their responses to Paragraph 1-118 above as if



                                                10
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 11 of 20



fully set forth herein.

        120.    Paragraph 120 is denied.

        121.    Paragraph 121, including Subparagraphs a-d, is denied.

        122.    Paragraph 122 is denied.

                                SECOND CAUSE OF ACTION
                                 Intentional Fraudulent Transfer
                                      (as to all Defendants)

        123.    Defendants repeat and reassert their responses to Paragraph 1-122 above as if

fully set forth herein.

        124.    Defendants admit Paragraph 124 to the extent that it asserts an Asset Purchase

Agreement was entered into, which is a legal document that speaks for itself. Defendants lack

information or knowledge sufficient to admit or deny the remainder of Paragraph 124 and

therefore deny the same.

        125.    Paragraph 125 is denied.

        126.    Paragraph 126 is denied.

        127.    Paragraph 127 is denied.

        128.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

128 and therefore deny the same.

        129.    Paragraph 129 is denied.


                                 THIRD CAUSE OF ACTION
                                  Constructive Fraudulent Trust
                                     (as to all Defendants)

        130.    Defendants repeat and reassert their responses to Paragraph 1-129 above as if

fully set forth herein.

        131.    Paragraph 131 is denied.

                                               11
       Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 12 of 20



       132.     Defendants lack information or knowledge sufficient to admit or deny Paragraph

132 and therefore deny the same.

       133.     Defendants lack information or knowledge sufficient to admit or deny Paragraph

133 and therefore deny the same.

       134.     Defendants lack information or knowledge sufficient to admit or deny Paragraph

134 and therefore deny the same.

       135.     Paragraph 135 is denied.



                                FOURTH CAUSE OF ACTION
                                Fraudulent Transfer to Insiders
                               (as to Voss and the Voss Affiliates)

       136.     Paragraphs 136-143 are not directed to Defendants and accordingly require no

response.     To the extent said Paragraphs may be construed to assert allegations against

Defendants, said Paragraphs are denied.



                                 FIFTH CAUSE OF ACTION
                                Intentional Fraudulent Transfer
                               (as to Voss and the Voss Affiliates)

       144.     Paragraphs 144-149 are not directed to Defendants and accordingly require no

response.     To the extent said Paragraphs may be construed to assert allegations against

Defendants, said Paragraphs are denied.



                                 SIXTH CAUSE OF ACTION
                                Constructive Fraudulent Trust
                               (as to Voss and the Voss Affiliates)

       150.     Paragraphs 150-155 are not directed to Defendants and accordingly require no



                                               12
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 13 of 20



response.      To the extent said Paragraphs may be construed to assert allegations against

Defendants, said Paragraphs are denied.



                                 SEVENTH CAUSE OF ACTION
                           Trademark Infringement and Unfair Competition
                                  (as to the Maxi-Press Defendants)

        156.     Defendants repeat and reassert their responses to Paragraph 1-155 above as if

fully set forth herein.

        157.     Paragraph 157 is denied.

        158.     Paragraph 158 is denied.

        159.     Paragraph 159 is admitted to the extent it asserts Plaintiff has expressed objection

to any unauthorized use of the Lavatec Mark.

        160.     Paragraph 160 is denied.

        161.     Paragraph 161 is denied.

        162.     Paragraph 162 is not directed to Defendants. To the extent Paragraph 162 may be

construed to contain allegations against Defendants, said allegations are denied.



                                  EIGHTH CAUSE OF ACTION
            Unfair Competition and False Designation of Origin Under 15 U.S.C. § 1125(a)
                                 (as to the Maxi-Press Defendants)

        163.     Defendants repeat and reassert their responses to Paragraph 1-162 above as if

fully set forth herein.

        164.     Defendants lack information or knowledge sufficient to admit or deny Paragraph

164 and therefore deny the same.

        165.     Paragraph 165 is denied.



                                                  13
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 14 of 20



        166.    Paragraph 166 is denied.

        167.    Paragraph 167 is denied.

        168.    Paragraph 168 is denied.

        169.    Paragraph 169 is denied.

        170.    Paragraph 170 is denied.

        171.    Paragraph 171 is denied.



                                      NINTH CAUSE OF ACTION
                                    Common Law Unfair Competition
                                     (as to the Maxi-Press Defendants)

        172.    Defendants repeat and reassert their responses to Paragraph 1-171 above as if

fully set forth herein.

        173.    Defendants lack information or knowledge sufficient to admit or deny Paragraph

173 and therefore deny the same.

        174.    Paragraph 174 is denied.

        175.    Paragraph 175 is denied.

        176.    Paragraph 176 is denied.

        177.    Paragraph 177 is denied.

        178.    Paragraph 178 is denied.

        179.    Paragraph 179 is denied.



                                       TENTH CAUSE OF ACTION
                          Violation of the Connecticut Unfair Trade Practices Act
                                      (as to the Maxi-Press Defendants)

        180.    Defendants repeat and reassert their responses to Paragraph 1-179 above as if



                                                14
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 15 of 20



fully set forth herein.

        181.    Paragraph 181 is denied.

        182.    Paragraph 182 is denied.

        183.    Paragraph 183 is denied.

        184.    Paragraph 184 is denied.

        185.    Paragraph 185 is denied.

        186.    Paragraph 186 is denied.



                                  AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE

        Defendants entered into a valid Asset Purchase Agreement, paid reasonably equivalent

value in connection with the Asset Purchase Agreement, and are bound by its terms.

SECOND AFFIRMATIVE DEFENSE

        Plaintiff has failed to mitigate its damages.

THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the doctrine of unclean hands.

FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claimed amount of damages, if any, are to be offset by damages Defendants

have incurred as a result of Plaintiff’s acts as set forth in Defendants’ Counterclaims.

FIFTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to state a claim upon which relief may be granted as to all counts.




                                                  15
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 16 of 20



                                       COUNTERCLAIMS

            Counterclaim I - Violation of the Connecticut Unfair Trade Practices Act

       1.       Defendants entered into an Asset Purchase Agreement dated March 7, 2017 (the

“APA”) with Defendant Voss Laundry Solutions, Inc. (“Voss”) for the purchase of Voss’ spare

parts inventory.

       2.       Defendants paid reasonably equivalent value in exchange for the inventory.

       3.       Lavatec has knowingly and willfully interfered with Defendants’ right to act in

accordance with the APA.

       4.       Lavatec employees intentionally, falsely and maliciously have made disparaging

comments about the quality of Defendants’ products, including products especially developed by

Maxi-Press that have proven to be superior and reliable in the market.

       5.       On or about late February 2019, Keith Ware (Lavatec Vice President of Sales)

and Edwin Schrijvers (Lavatec Service Manager) visited Marriott Marquis located at 265

Peachtree Center, Atlanta, Georgia (“Marriott Marquis”).

       6.       Marriott Marquis is a customer of Defendants.

       7.       While visiting Marriott Marquis, Mr. Ware and Mr. Schrijvers commented that:

(a) Marriott Marquis should buy drive wheels used on its tunnel washer from Plaintiff because

Plaintiff is the original equipment manufacturer, the quality of its product is superior to

Defendants’ product, and its product lasts longer than Defendants’ product and (b) membranes

manufactured by Defendants installed on Marriott Marquis’ press equipment are of poor quality

and only Plaintiff sells the original membranes which are of better quality.

       8.       The statements set forth in Paragraph 7 above are grossly inaccurate and

disparaging.



                                                 16
         Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 17 of 20



        9.      Defendants believe that through discovery in this action they will uncover proof

that Plaintiff has similarly disparaged Defendants’ products to other customers of Defendants.

        10.     Defendants have expended time and resources in an effort to obtain an excellent

reputation and goodwill in the industry.

        11.     At all times relevant hereto, Lavatec’s conduct was intentional and in wanton

violation of Defendants’ rights, or was done with reckless disregard for those rights.

        12.     The foregoing acts and practices by Lavatec constitute unfair competition and

unfair and deceptive acts or practices in violation of CUTPA, C.G.S. § 42-110b(a) et seq.

        13.     As a result of Lavatec’s unfair and deceptive conduct and practices, Defendants

have suffered and will continue to suffer ascertainable loss and money damages.

                       Counterclaim II - Common Law Unfair Competition

        14.     Defendants repeat and reassert the allegations contained in Paragraphs 1-13 above

as if fully set forth herein.

        15.     Lavatec has knowingly, willfully and wantonly interfered with Defendants’ rights

under the APA.

        16.     Lavatec has knowingly, willfully, falsely and wantonly made disparaging

comments about Maxi-Press products.

        17.     As a result of Lavatec’s conduct, Defendants have suffered money damages.

                     Counterclaim III - Tortious Interference with Contract

        18.     Defendants repeat and reassert the allegations contained in Paragraphs 1-17 above

as if fully set forth herein.

        19.     Lavatec’s actions constitute intentional and malicious interference with

Defendants’ rights under the APA.



                                                17
         Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 18 of 20



        20.      As a result of Lavatec’s actions, Defendants have been damaged.

              Counterclaim IV - Tortious Interference with a Business Expectancy

        21.     Defendants repeat and reassert the allegations contained in Paragraphs 1-20 above

as if fully set forth herein.

        22.     Lavatec has maliciously and falsely made disparaging comments about the quality

of Maxi-Press products to customers of Maxi-Press.

        23.     Lavatec’s actions constitute intentional and malicious interference with

Defendants’ business expectancy.

        24.     As a result of Lavatec’s actions, Defendants have been damaged.

                                    Counterclaim V - Slander

        25.     Defendants repeat and reassert the allegations contained in Paragraphs 1-24 above

as if fully set forth herein.

        26.     Lavatec has deliberately, maliciously and falsely made defamatory statements

about Maxi-Press products.

        27.     Lavatec’s defamatory statements are of the type that will diminish the esteem,

confidence and goodwill in Defendants and Defendants’ products.

        WHEREFORE, Defendants and Counterclaimants pray for judgment as follows:

        1.      Monetary damages;

        2.      An order enjoining and restraining Lavatec and its employees from making

defamatory and false statements about Defendants and Defendants’ products;

        3.      An award of damages, including but not limited to any attorneys’ fees and costs;

        4.      Punitive damages pursuant to C.G.S. § 42-110g(a) et seq.;

        5.      Reasonable attorney’s fees and costs pursuant to C.G.S. § 42-110g(a) et seq.;



                                                18
Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 19 of 20



6.   Such other and further relief as this Court deems just and proper.


                                   Respectfully submitted,

                                   THE DEFENDANTS,
                                   MAXI-PRESS ELASTOMERIC, INC.,
                                   REINER SCHMELCHER and
                                   HECTOR ALEJANDRO

                                   BY THEIR ATTORNEYS

                                   /s/ John F. Carberry
                                   John F. Carberry (ct02881)
                                   CUMMINGS & LOCKWOOD LLC
                                   6 Landmark Square
                                   Stamford, CT 06901
                                   Phone: 203-351-4280
                                   Fax: 203-708-3933
                                   E-mail: jcarberry@cl-law.com

                                   - and -

                                   SCHUMANN BURGHART LLP

                                   /s/ Moritz Schumann
                                   Moritz Schumann
                                   1500 Broadway
                                   Suite 1902
                                   New York, NY 10036
                                   Phone: 646-502-5944
                                   Fax: 646-530-8286
                                   E-mail: mschumann@sbuslaw.com




                                      19
        Case 3:18-cv-02108-SRU Document 62 Filed 10/24/19 Page 20 of 20




                                  CERTIFICATE OF SERVICE



       I, John F. Carberry, attorney for Defendants Maxi-Press Elastomeric, Inc., Reiner

Schmelcher and Hector Alejandro, do hereby certify that on October 24, 2019, this AMENDED

ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS was filed electronically.

Notice of this filing will be sent by email to all parties by operation of the court’s electronic

filing system. Parties may access this filing through the court’s CM/ECF system.




                                               /s/ John F. Carberry
                                               John F. Carberry (ct02881)
                                               CUMMINGS & LOCKWOOD LLC
                                               6 Landmark Square
                                               Stamford, CT 06901
                                               Phone: 203-351-4280
                                               Fax: 203-708-3933
                                               E-mail: jcarberry@cl-law.com

3578494_1.docx 10/24/2019




                                                  20
